          Case 1:19-cv-07774-MKV Document 20 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CF2 Co., Ltd.,                                                                   5/20/2020

                                    Plaintiff,
                                                                   1:19-cv-07774 (MKV)
                       -against-
                                                                   ORDER
 YOCO, Inc., et al.,

                                    Defendants.



STEWART D. AARON, United States Magistrate Judge:

       This case has been referred to the undersigned for settlement. (See ECF No. 18.) No later

than     Monday,       May    25,     2020,      counsel   shall   jointly   submit,   via   email   to

Aaron_NYSDChambers@nysd.uscourts.gov, four (4) mutually-agreeable dates when all parties

and counsel are available to have the settlement conference.

SO ORDERED.

DATED:            New York, New York
                  May 20, 2020

                                                           ______________________________
                                                           STEWART D. AARON
                                                           United States Magistrate Judge
